           Case 2:18-cr-00144-JAD-EJY Document 269 Filed 12/16/20 Page 1 of 4



1    CHRIS T. RASMUSSEN, ESQ.
     Nevada Bar No. 007149
2    RASMUSSEN LAW P.C.
     520 South Fourth Street
3    Las Vegas, Nevada 89101
     (702) 384-5563
4    ctr@rasmussenlaw.com
     Attorney for Defendant
5
                                 UNITED STATES DISTRICT COURT
6
                                         DISTRICT OF NEVADA
7

8    UNITED STATES OF AMERICA,           )
                                         )                 Case No.: 2:18-cr-00144-JAD-EJY
9                                        )
                       Plaintiff,        )
10                                       )
     vs.                                 )                 STIPULATION TO CONTINUE
11                                       )                 SENTENCING
     IANTHE ROWLAND,                     )
12
                                         )
13
                       Defendant.        )
     ____________________________________)
14

15          IT IS HEREBY STIPULATED AND AGREED by and between defendant, IANTHE
16
     ROWLAND, by and through his counsel, Chris T. Rasmussen, Esq., and the United States
17
     America, by its counsel, Brett Ruff, Assistant United States Attorney, that the above-captioned
18
     matter currently scheduled for sentencing on January 25, 2021 at 10:00 a.m. be vacated and
19
     continued for 60 days or for a time suitable to the court.
20
            This Stipulation is entered into for the following reasons:
21
            1. The parties agree to a continuance;
22
            2. Counsel for Defendant needs additional time to gather the medical records for
23
     Probation Office and adequately prepare for sentencing;
24
            3. Defendant is not in custody. Counsel for the Defendant has spoken to the Defendant
25
     and the Defendant has no objection to this continuance;
26
            4. Denial of this request could result in a miscarriage of justice;
27
            5. For all the above- stated reasons, the ends of justice would best be served by a
28                                                     1
           Case 2:18-cr-00144-JAD-EJY Document 269 Filed 12/16/20 Page 2 of 4



1
     continuance of the sentencing date by 60 days.
2
            6. This is the second request for continuance.
3
            DATED this 15th day of December, 2020.
4

5

6    /s/ Chris T. Rasmussen                                   /s/ Brett Ruff
     _________________________                               ______________________________
7    CHRIS T. RASMUSSEN, ESQ.                                 BRETT RUFF
     Attorney for Defendant                                   Assistant United States Attorney
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                    2
           Case 2:18-cr-00144-JAD-EJY Document 269 Filed 12/16/20 Page 3 of 4



1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3    UNITED STATES OF AMERICA,                    )
                                                  )        Case No.: 2:18-cr-00144-JAD-EJY
4                          Plaintiff,             )
                                                  )
5           vs.                                   )        FINDINGS OF FACT,
                                                  )        CONCLUSIONS OF LAW, AND
6                                                          ORDER
                                         )
7    IANTHE ROWLAND,                     )
                                         )
8
                       Defendant.        )
9    ____________________________________)

10
                                          FINDINGS OF FACT

11
            Based on the stipulation of counsel, and good cause appearing, the Court finds that:

12          1. The parties agree to a continuance;

13          2. Counsel for Defendant needs additional time to gather the medical records for

14   Probation Office and adequately prepare for sentencing;

15          3. Defendant is not in custody. Counsel for the Defendant has spoken to the Defendant

16   and the Defendant has no objection to this continuance.

17

18                                      CONCLUSIONS OF LAW

19          1. Denial of this request would result in a miscarriage of justice;
20          2. For all the above-stated reason, the ends of justice would best be served by a
21   continuance of the sentencing date for 60 days.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28                                                     3
           Case 2:18-cr-00144-JAD-EJY Document 269 Filed 12/16/20 Page 4 of 4



1
                                                 ORDER
2
            Accordingly, IT IS SO ORDERED that the sentencing currently scheduled for January
3
     25, 2021, at the hour of 10:00 a.m., be vacated and continued to March 29, 2021, at the hour of
4
     10:00 a.m.
5
            DATED this 16th day of December, 2020.
6

7                                                        __________________________________
                                                         UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   4
